Filing # 58730421 Case 6:18-bk-06821-KSJ Doc 76-1 Filed 03/29/19 Page 1 of 19
                  E-Filed 07/07/2017 03:20:17 PM


                    IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT,
                              IN AND FOR LAKE COUNTY, FLORIDA


        DCS REAL ESTATE INVESTMENTS, LLC,
        a Florida limited liability company,

               Plaintiff,

        v.                                                     CASE NO.: 2017-CA-0667

        DON K. JURAVIN, a/k/a
        DON ADI JURAVIN, an individual

              Defendant.
        _____________________________________/

                                           AMENDED COMPLAINT

               The plaintiff, DCS Real Estate Investments, LLC (“DCS”), by and through the

        undersigned counsel, sues the defendant Don K. Juravin, a/k/a Don Adi Juravin (the “defendant”

        or “Juravin”), and states as follows.

                                         Parties, Jurisdiction, and Venue

               1.      This is a cause of action for damages in excess of $15,000.00, exclusive of costs,

        interest, and attorney fees, and is otherwise within the jurisdiction of the Court.

               2.      DCS is a Florida limited liability company with its principal place of business in

        Palm Beach County, Florida, which at all times material hereto is authorized to conduct business

        and conducts business in Lake County, Florida.

               3.      The defendant is an individual resident of Lake County, Florida.

               4.      Jurisdiction over the defendant exists because the defendant resides and/or

        conducts business in Florida.




                                                          1


                                                   EXHIBIT "A"
             Case 6:18-bk-06821-KSJ       Doc 76-1      Filed 03/29/19    Page 2 of 19




       5.       Venue is proper in Lake County, Florida, pursuant to §47.011, Florida Statutes,

because the defendant resides in Lake County, Florida and the cause of action accrued in Lake

County, Florida.

       6.       DCS has performed or satisfied all conditions precedent to recovery against the

defendant or, in the alternative, said conditions precedent have been waived or otherwise

excused.

                                          Count I - Libel

       7.       This is an action against the defendant for damages in an amount to be shown at

trial, exclusive of interest, cost, and attorney fees for defaming DCS.

       8.       DCS restates and realleges paragraphs 1 through 6 and incorporates them by

reference.

       9.       On numerous instances from late 2015 to present, the defendant published false

and libelous statements online through various mediums about DCS and its related business

entities. True and correct printouts of the defendant’s false and defamatory statements (the

“Juravin Statements”) are attached hereto as Composite Exhibit “A.”

       10.      The Juravin Statements are false, fabricated, defamatory, and untruthful.

       11.      The defendant is known for posting online statements similar to the Juravin

Statements towards other Florida businesses.

       12.      The defendant posts online statements under his name, “Don Juravin,” and other

pseudonyms including, but not limited to, “Don Adi Juravin,” “Don Karl Juravin,” “Don ‘Don J’

J.,” “Nathan,” and “Real Estate Agent.”

       13.      The defendant’s false and libelous statements were published to third parties,

typically in the form of fake online reviews as evidenced by Composite Exhibit “A.”

                                                 2
             Case 6:18-bk-06821-KSJ       Doc 76-1      Filed 03/29/19   Page 3 of 19




       14.      The Juravin Statements were intentionally, knowingly, and maliciously made to

third parties, made without reasonable care as to the truth or falsity of those statements, and

made to inflict damages upon DCS, to tarnish DCS’s reputation and business, and to damage

DCS’s future business relationships.

       15.      DCS and its related business entities have been injured and suffered damages

including, without limitation, economic and non-economic damages as a result of the defendant’s

publication of the Juravin Statements.

       Wherefore, DCS respectfully requests the Court to enter a Final Judgment in its favor and

against the defendant, Don K. Juravin, a/k/a Don Adi Juravin, for all damages and equitable

relief permitted by the Court including, but not limited to:

       (a) All damages incurred by DCS as a result of the defendant’s actions;

       (b) Injunctive relief ordering the defendant to remove the previous false postings aimed

             at DCS and to stop posting defamatory reviews aimed at DCS; and

       (c) Such additional relief as the Court deems appropriate.

                Count II – Tortious Interference With A Business Relationship

       16.      This is an action against the defendant for damages in an amount to be shown at

trial, exclusive of interest, cost, and attorney fees for tortious interference with a business

relationship.

       17.      DCS restates and realleges paragraphs 1 through 6 and incorporates them by

reference.

       18.      Business relationships exist between DCS and purchasers and prospective of DCS

property at Bella Collina (“Business Relationships”).

       19.      The defendant has knowledge of these Business Relationships.

                                                 3
           Case 6:18-bk-06821-KSJ         Doc 76-1     Filed 03/29/19   Page 4 of 19




       20.     On numerous occasions, the defendant has hung large banners (“the banners”) on

the defendant’s property that slander and defame DCS. The banners contain false and defamatory

information regarding DCS, DCS entities, and/or DCS personnel. A true and correct picture of

the banner is attached hereto as Exhibit “B.”

       21.     The banners also violate certain rules set forth in the Second Amended and

Restated Declaration of Covenants, Conditions, and Restrictions for Bella Collina and

Supplement Declaration (the “Declaration”), which governs DCS related property (i.e. Bella

Collina) and actions taken towards DCS related property. Additionally, the defendant has affixed

magnetic signs to a vehicle he drives in and around DCS’s properties.

       22.     The banners are visible from the road bordering the defendant’s property. The

magnetic signs on the vehicle are visible from DCS’s properties.

       23.     DCS has suffered irreparable harm as a result of the defendant’s actions. The

defendant has negatively affected DCS’s ability to sell DCS property. Purchasers and

prospective purchasers of DCS property are dissuaded from buying DCS property because of the

defendant’s banners and actions, including his false online posts.

       24.     As a result of the defendant’s actions, the defendant has intentionally and

unjustifiably interfered with the Business Relationships.

       25.     DCS has suffered damages as a result of the defendant’s interference with the

Business Relationships.

       26.     Monetary damages alone, are inadequate to compensate DCS for the irreparable

harm and injury caused by the defendant. An equitable remedy is warranted considering the

balance of hardships between DCS and the defendant, and an equitable remedy would not

disserve the public interest.

                                                4
             Case 6:18-bk-06821-KSJ           Doc 76-1      Filed 03/29/19       Page 5 of 19




         Wherefore, DCS respectfully requests the Court to enter a Final Judgment in its favor and

against the defendant, Don K. Juravin, a/k/a Don Adi Juravin, for all damages and equitable

relief permitted by the Court including, but not limited to:

         (a) All damages incurred by DCS as a result of the defendant’s actions;

         (b) Temporary and permanent injunctive relief; and

         (c) Such additional relief as the Court deems appropriate.



         Dated this 7th day of July, 2017.

                                                  /s/ William C. Matthews
                                                  MICHAEL D. CROSBIE, ESQ.
                                                  Florida Bar No. 72575
                                                  mcrosbie@shutts.com
                                                  WILLIAM C. MATTHEWS, ESQ.
                                                  Florida Bar No. 0112079
                                                  wmatthews@shutts.com
                                                  SHUTTS & BOWEN LLP
                                                  300 S. Orange Avenue, Suite 1000
                                                  Orlando, Florida 32801
                                                  Telephone: (407) 835-6796
                                                  Fax: (407) 849-7275
                                                  Attorneys for Plaintiff

                                     CERTIFICATE OF SERVICE

         I certify that on July 7, 2017, a true and correct copy of the foregoing was electronically filed

with the Clerk of Court using the Florida ePortal system which will send a notice of electronic filing to all

counsel of record.


                                                      /s/ William C. Matthews
                                                      WILLIAM C. MATTHEWS, ESQ.

ORLDOCS 15499601 3 45937.0004




                                                     5
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 6 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 7 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 8 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 9 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 10 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 11 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 12 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 13 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 14 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 15 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 16 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 17 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 18 of 19
Case 6:18-bk-06821-KSJ   Doc 76-1   Filed 03/29/19   Page 19 of 19




                                    Exhibit B
